11-5161
    Ye v. Holder
                                                                                 BIA
                                                                        A097 852 417
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 21st day of October, two thousand thirteen.

    PRESENT:
             ROBERT D. SACK,
             PETER W. HALL,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________
    TING YE,
             Petitioner,

                   v.                                      11-5161
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ____________________________________

    FOR PETITIONER:               Benjamin B. Xue, New York, New York.

    FOR RESPONDENT:               Stuart D. Delery, Acting Assistant
                                  Attorney General; Blair T. O’Connor,
                                  Assistant Director; Edward C.
                                  Durant, Attorney; Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DISMISSED in part and DENIED in part.

     Petitioner Ting Ye, a native and citizen of the
People’s Republic of China, seeks review of a November 17,
2011, order of the BIA denying Ye’s motion to reconsider its
February 2011 decision denying her motion to reopen.
In re Ting Ye, No. A097 852 417 (B.I.A. Nov. 17, 2011). We
assume the parties’ familiarity with the underlying facts
and procedural history in this case.

     We review the BIA’s denial of a motion to reconsider
for abuse of discretion. See Jin Ming Liu v. Gonzales, 439
F.3d 109, 111 (2d Cir. 2006) (per curiam). “An abuse of
discretion may be found . . . where the [BIA’s] decision
provides no rational explanation, inexplicably departs from
established policies, is devoid of any reasoning, or
contains only summary or conclusory statements; that is to
say, where the Board has acted in an arbitrary or capricious
manner.” Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83,
93 (2d Cir. 2001) (internal citations omitted).

     Ye argues that the BIA abused its discretion when, in
February 2011, it denied her motion to reopen. However,
because Ye’s petition for review was timely only with
respect to the BIA’s November 2011 decision denying her
motion to reconsider, we lack jurisdiction to consider her
arguments challenging the BIA’s February 2011 decision and
dismiss the petition to this extent. See 8 U.S.C.
§ 1252(b)(1); Stone v. INS, 514 U.S. 386, 405 (1995)
(requiring separate timely petitions for review of separate
orders of the BIA). Further, because Ye has failed
sufficiently to challenge the BIA’s November 2011 decision
before this Court, we deem any such arguments waived.
See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545
n.7 (2d Cir. 2005).




                             2
     For the foregoing reasons, the petition for review is
DISMISSED in part and DENIED in part. As we have completed
our review, any pending motion for a stay of removal in this
petition is DISMISSED as moot.


                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3